1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   LAURIE K. WELLS,                                         )   Case No.: 1:15-cv-00285- JLT
                                                              )
12                     Plaintiff,                             )   ORDER GRANTING COUNSEL’S MOTION
                                                              )   FOR ATTORNEY FEES PURSUANT TO
13            v.                                              )   42 U.S.C. § 406(b)
                                                              )
14   ANDREW M. SAUL1,                                         )   (Doc. 24)
     Commissioner of Social Security,                         )
15                                                            )
                       Defendant.                             )
16
17            Marc Kalagian, counsel for Plaintiff Laurie Wells, seeks an award of attorney fees pursuant to

18   42 U.S.C. § 406(b). (Doc. 24) Neither Plaintiff nor the Commissioner of Social Security oppose the

19   motion.2 For the following reasons, the motion for attorney fees is GRANTED.

20   I.       Relevant Background

21            Plaintiff entered into a contingent fee agreement with the Law Offices of Lawrence D. Rohlfing

22   on September 29, 2011. The agreement entitled counsel to an award of “25% of backpay awarded” if

23   judicial review of an administrative decision was required, and the adverse decision of an ALJ was

24   reversed. (Doc. 24-2 at 1) The agreement also required counsel to “seek compensation under the Equal

25
              1
26                This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted as the defendant in this action.
27   See Fed. R. Civ. P. 25(d).
                2
                  The Commissioner filed a response to the motion, indicating he was “not in a position to either assent or object
28   to the § 406(b) fees that Counsel seeks from Plaintiff,” though the Commissioner offered an “analysis of the requested fees
     to assist this Court.” (Doc. 26 at 2)

                                                                   1
1    Access to Justice Act,” and the amount awarded would be credited to Plaintiff “for frees otherwise

2    payable for that particular work.” (Id.)

3           On February 23, 2015, Plaintiff filed a complaint for review of the administrative decision

4    denying her application for Social Security benefits. (Doc. 1) The Court determined the administrative

5    law judge erred in evaluating the medical record, because the ALJ failed to identify legally sufficient

6    reasons for rejecting the mental limitations identified by a physician. (Doc. 20 at 9-11) In addition,

7    the Court found there was no explanation for rejecting the opinion that Plaintiff was limited to simple

8    on-two step repetitive tasks. (Id. at 11-13) Therefore, the Court remanded the matter for further

9    administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Id. at 13-14) Following

10   the entry of judgment in favor of Plaintiff (Doc. 21), the Court awarded $3,700 in attorney fees

11   pursuant to the Equal Access to Justice Act. (Doc. 23 at 1)

12          Upon remand, an ALJ issued a “fully favorable decision,” finding Plaintiff was disabled

13   beginning on June 24, 2009. (Doc. 24-3 at 1, 11) On April 20, 2019, the Commissioner concluded

14   Plaintiff was entitled to monthly benefits from Social Security beginning December 2009. (Doc. 24-4 at

15   1) In total, Plaintiff was entitled to $94,824.00 in past-due benefits, out of which the Commissioner

16   withheld $23,706.00 for payment of attorney’s fees. (Doc. 24 at 3, 4; Doc. 24-4 at 2)

17          Mr. Kalagian filed the motion now before the Court on March 20, 2019, seeking fees in the

18   amount of $15,000. (Doc. 24) Mr. Kalagian served Plaintiff with the motion and informed of her right

19   to file a response to indicate whether she agreed or disagreed with the requested fees. (Id. at 2, 11)

20   Plaintiff has not opposed the motion.

21   II.    Attorney Fees under § 406(b)

22          An attorney may seek an award of fees for representation of a Social Security claimant who is

23   awarded benefits:

24          Whenever a court renders a judgment favorable to a claimant under [42 USC § 401, et
            seq] who was represented before the court by an attorney, the court may determine
25          and allow as part of its judgment a reasonable fee for such representation, not in
            excess of 25 percent of the total of the past-due benefits to which the claimant is
26          entitled by reason of such judgment. . . .

27   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

28   controls fees awarded for representation of Social Security claimants).

                                                         2
1           A contingency fee agreement is unenforceable if it provides for fees exceeding the statutory

2    amount. Gisbrecht, 535 U.S. at 807 (“Congress has provided one boundary line: Agreements are

3    unenforceable to the extent that they provide for fees exceeding 25 percent of the past-due benefits.”).

4    III.   Discussion and Analysis

5           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

6    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

7    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

8    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

9    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

10   consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

11   excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

12   Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

13          Plaintiff entered into the contingent fee agreement in which she agreed to pay twenty-five

14   percent of any awarded past-due benefits. The Law Offices of Lawrence D. Rohlfing accepted the risk

15   of loss in the representation and expended a total of 21.1 hours while representing Plaintiff before the

16   District Court. (Doc. 34 at 3; Doc. 24-5 at 1-2) Due to counsel’s work, the action was remanded for

17   further proceedings before an administrative law judge, and Plaintiff ultimately received an award of

18   benefits for disability. For this, Mr. Kalagian requests a fee of $15,000. (Doc. 24 at 3) Because $3,700

19   was paid under the EAJA, the net cost to Plaintiff is $11,300.00. Finally, though served with the

20   motion and informed of the right to oppose the fee request (Doc. 24 at 2, 11), Plaintiff did not do so and

21   thereby indicates her implicit belief that the fee request is reasonable.

22          Significantly, there is no indication Mr. Kalagian performed in a substandard manner or

23   engaged in severe dilatory conduct to the extent that a reduction in fees is warranted. To the contrary,

24   Plaintiff was able to secure a fully favorable decision following the remand for further proceedings,

25   including an award of past-due benefits. The fees requested are less than sixteen percent of the past-due

26   benefits of $94,824.00, and thus do not exceed twenty-five percent maximum permitted under 42

27   U.S.C. §406(b). Based upon the tasks completed and results achieved, the Court finds the fees sought

28   by Mr. Kalagian are reasonable.

                                                          3
1    IV.      Conclusion and Order

2             Based upon the foregoing, the Court ORDERS:

3             1.    Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

4                   $15,000 is GRANTED;

5             2.    The Commissioner shall pay the amount directly to Counsel, the Law Offices of

6                   Rohlfing & Kalagian, LLP and; and

7             3.    Counsel SHALL refund $3,700 to Plaintiff Laurie Kay Wells.

8
9    IT IS SO ORDERED.

10         Dated:   July 28, 2019                            /s/ Jennifer L. Thurston
11                                                    UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
